Title: To Thomas Jefferson from Simon Chaudron and John James Barralet, 6 March 1802
From: Chaudron, Jean Simon,Barralet, John James
To: Jefferson, Thomas


            Monsieur
              Philaie. 6 mars 1802
            Nous vous prions d’accueillir favorablement Lhommage de L’Apothéose de Washington, que nous prenons la liberté de vous offrir.
            Si c’est le patrimoine des arts que le privilège de célébrer les grands hommes, cest aussi le privilège des grands hommes, que de reçevoir les offrandes des arts
            nous Sommes avec un profond Respect Monsieur Vos trés humbles & trés obeissants serviteurs
            Chaudron & Baralet
           
            Editors’ Translation
            Sir
              Phila. 6 Mch. 1802
            We beg you to receive favorably the tribute of the “Apotheosis of Washington,” which we take the liberty of presenting to you.
            If the heritage of the arts is the privilege of celebrating great men, it is also the privilege of great men to receive the offerings of the arts.
            We are with deep respect your very humble and very obedient servants
            Chaudron & Baralet
           